                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                            Case No. 20-cv-954

 FARHAD AZIMA,

        Plaintiff,                                  DECLARATION OF IAN A.
                                                   HERBERT IN SUPPORT OF
        v.                                          PLAINTIFF’S NOTICE OF
                                                  SUPPLEMENTAL MATERIALS
 NICHOLAS DEL ROSSO and VITAL
 MANAGEMENT SERVICES, INC.,

        Defendants.


       I, Ian A. Herbert, pursuant to 28 U.S.C. § 1746, do hereby declare under penalty

of perjury the following:

       1.     I am counsel at the law firm of Miller & Chevalier Chartered, 900 16th Street

NW, Washington, D.C., 20036. I am a member in good standing of the bar of the District

of Columbia Bar and I have made a special appearance in this Court on behalf of Plaintiff

Farhad Azima. Docket No. 19.

       2.     I attach hereto as Exhibit 1 a true and correct copy of Kotak Mahindra Bank

records filed in the matter styled In re Application of KARAM SALAH AL DIN AWNI

AL SADEQ and STOKOE PARTNERSHIP SOLICITORS for an Order Under 28 U.S.C.

§ 1782 to Conduct Discovery for Use in Foreign Proceedings, No. 1:21-MC-00006

(M.D.N.C.).

       3.     An attorney at my firm used PACER to retrieve the Exhibit from the

Declaration of Haralambos Tsiattalou filed with the Application described above. The

Exhibit was Exhibit G to Mr. Tsiattalou’s Declaration. See Docket No. 4, Exhibit G.




      Case 1:20-cv-00954-WO-JLW Document 42 Filed 02/08/21 Page 1 of 4
I declare under penalty of perjury that the foregoing is true and correct.

Executed on February 8, 2021, in Washington, D.C.



                                           _________________________________
                                           Ian A. Herbert




                                      2

Case 1:20-cv-00954-WO-JLW Document 42 Filed 02/08/21 Page 2 of 4
                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                           CASE NO. 20-CV-954


FARHAD AZIMA,

      Plaintiff,

      v.                                     CERTIFICATE OF SERVICE

NICHOLAS DEL ROSSO and VITAL
MANAGEMENT SERVICES, INC.,

      Defendants.




       I hereby certify that I electronically filed the foregoing DECLARATION OF IAN
A. HERBERT IN SUPPORT OF PLAINTIFF’S NOTICE OF FILING SUPPLEMENTAL
MATERIALS with the Clerk of Court using the CM/ECF system, which will send
electronic notification of this Notice to the following attorneys:
      Kieran J. Shanahan, Esq.
      Brandon S. Neuman, Esq.
      Jeffrey M. Kelly, Esq.
      Nathaniel J. Pencook, Esq.
      GlenLake One
      4140 Parklake Avenue - Suite 200
      Raleigh, NC 27612
      kieran.shanahan@nelsonmullins.com
      brandon.neuman@nelsonmullins.com
      jeff.kelly@nelsonmullins.com
      nate.pencook@nelsonmullins.com
      Telephone: 919.329.3800
      Facsimile: 919.329.3799




                                         3

      Case 1:20-cv-00954-WO-JLW Document 42 Filed 02/08/21 Page 3 of 4
This, the 8th day of February, 2021.

                                   WOMBLE BOND DICKINSON (US) LLP

                                   /s/ Ripley Rand
                                   Ripley Rand
                                   North Carolina State Bar No. 22275
                                   555 Fayetteville Street, Suite 1100
                                   Raleigh, NC 27601
                                   Telephone:     (919) 755-8125
                                   Facsimile:     (919) 755-6752
                                   Email:         Ripley.Rand@wbd-us.com


                                   Counsel for Plaintiff




                                       4

Case 1:20-cv-00954-WO-JLW Document 42 Filed 02/08/21 Page 4 of 4
